Case 1l-Lo-OLl0090-E€SS DOC lo-o Filedle/cV/lo Entered t2/20/Llo Loi 2146

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF QUEENS
x
BENJAMIN PLAZA, JR., Index No.: /2009
Plaintiff, Purchased: , 2009
-against- Plaintiffs designate QUEENS
County as the place of trial.
MICHAEL HEILBRON,
The basis of venue is County
Defendant. where plaintiff resides
Plaintiffs resides:
19-88 78" Street
East Elmhurst, New York
SUMMONS
x

To the above named Defendant(s)

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the Plaintiffs’ Attorney(s) within 20 days after the service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York); and in case of your failure to
appear or answer, judgment will be taken against you by default for the relief demanded herein.

Dated: New York, New York
March 26, 2009

To: Michael Heilbron
30-18 88" Street
Flushing, New York 11369

C€ flax

Eric E. Rothstein, Esq.
Rothstein Law PLLC
Attorneys for Plaintiff

11 Park Place, Suite 1801
New York, New York 10007
(212) 385-8015

 
Case 1-Lo-OL0090-E€SS DOC 1lo-o FiledlefcV/lo Entered t2/20/Llo Loi 21460

Notice: The nature of this action is assault

The relief sought is monetary damages

Upon failure to appear, judgment will be taken against you by default with interest from June 29,
2008, and the costs of this action.
Case 1l-Lo-OLl0090-E€SS DOC lo-o Filedle/cV/lo Entered t2/20/Llo Loi 2146

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

X
BENJAMIN PLAZA, JR., Index No.: /2009

Plaintiff, VERIFIED COMPLAINT
-against-
MICHAEL HEILBRON,

Defendant.

 

X
Plaintiff, BENJAMIN PLAZA, JR., by his attorneys, ROTHSTEIN LAW PLLC,

respectfully alleges as follows upon information and belief:

1. Plaintiff, BENJAMIN PLAZA, JR., is a resident of the County of Queens, City
and State of New York.

2. Upon information and belief, defendant, MICHAEL HEILBRON, is resident of
the County of Queens, City and State of New York.

3. That on June 29, 2008, in the County of Queens, City and State of New York,
defendant, MICHAEL HEILBRON, assaulted plaintiff, BENJAMIN PLAZA, JR., thereby
causing him to sustain severe and permanent injuries.

5. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was without the
consent of the plaintiff, BENJAMIN PLAZA, JR.

6. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was offensive in
nature.

7. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was intentional.

8. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was with the
intent of cause physical, emotional and/or psychological harm and/or the injury caused to the

plaintiff, BENJAMIN PLAZA, JR.
Case 1l-Lo-OLl0090-E€SS DOC lo-o Filedle/cV/lo Entered t2/20/Llo Loi 2146

9. That the aforesaid conduct by the defendant, MICHAEL HEILBRON, placed the
plaintiff, BENJAMIN PLAZA, JR. in imminent apprehension of harmful contact.

10... That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the willful, wanton, intentional, reckless and/or malicious conduct of
the defendant, MICHAEL HEILBRON and warrants punitive damages.

11. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the conduct of defendant, MICHAEL HEILBRON, and reflects utter
indifference to the safety of others and specifically the safety of plaintiff, BENJAMIN PLAZA,
JR..

12. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the conduct of defendant, MICHAEL HEILBRON and reflects a
conscious disregard of the safety of others and specifically the safety of de plaintiff, BENJAMIN
PLAZA, JR..

13. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the conduct of defendant, MICHAEL HEILBRON, and reflects a
reckless disregard for human life and safety and specifically the life and safety of plaintiff,
BENJAMIN PLAZA, JR..

14. That as a result of the foregoing, plaintiff, BENJAMIN PLAZA, JR., was
rendered sick, sore, lame and disabled; sustained severe and painful personal injuries; sustained
severe nervous shock, mental anguish and great physical pain; has suffered loss of enjoyment of
life; was prevented from engaging in his usual occupation for a period of time; and since some of
his injuries are of a permanent nature, he will continue to suffer similar damages in the future.

15, By reason of the foregoing, plaintiff, BENJAMIN PLAZA, JR., has been
Case 1l-Lo-OLl0090-E€SS DOC lo-o Filedle/cV/lo Entered t2/20/Llo Loi 2146

damaged in a sum that exceeds the jurisdictional limits of all lower courts that might otherwise
have jurisdiction herein.
AS AND FOR A SECOND CAUSE OF ACTION

16. ‘Plaintiff, BENJAMIN PLAZA, JR., repeats and realleges each and every
allegation set forth in paragraphs 1 through 15 as though set forth herein at length.

17. That on June 29, 2008, in the County of Queens, City and State of New York,
defendant, MICHAEL HEILBRON, committed battery against plaintiff, BENJAMIN PLAZA,
JR., thereby causing him to sustain severe and permanent injuries.

18. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was without
the consent of the plaintiff, BENJAMIN PLAZA, JR..

19. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was offensive
in nature.

20. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was
intentional.

21. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was with the
intent of cause physical, emotional and/or psychological harm and/or injury to the plaintiff,
BENJAMIN PLAZA, JR..

22. That the aforesaid conduct by defendant, MICHAEL HEILBRON, caused bodily
contact with plaintiff, BENJAMIN PLAZA, JR., that was offensive, and defendant, MICHAEL
HEILBRON, intended to make the contact without plaintiff, BENJAMIN PLAZA, JR.’s consent.

23. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the willful, wanton, intentional, reckless and/or malicious conduct of

the defendant, MICHAEL HEILBRON, warranting punitive damages.
Case 1l-Lo-OLl0090-E€SS DOC lo-o Filedle/cV/lo Entered t2/20/Llo Loi 2146

24. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the conduct of defendant, MICHAEL HEILBRON, and reflects utter
indifference to the safety of others and specifically the safety of plaintiff, BENJAMIN PLAZA,
JR...

25. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR. was due to the conduct of defendant, MICHAEL HEILBRON, and reflects a
conscious disregard of the safety of others and specifically the safety of plaintiff, BENJAMIN
PLAZA, JR..

26. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the conduct of defendant, MICHAEL HEILBRON, and reflects a
reckless disregard for human life and safety and specifically the life and safety of plaintiff,
BENJAMIN PLAZA, JR..

27. That as a result of the foregoing, plaintiff, BENJAMIN PLAZA, JR., was
rendered sick, sore, lame and disabled; sustained severe and painful personal injuries; sustained
severe nervous shock, mental anguish and great physical pain; has suffered loss of enjoyment of
life; was prevented from engaging in his usual occupation for a period of time; and since some of
his injuries are of a permanent nature, he will continue to suffer similar damages in the future.

28. By reason of the foregoing, plaintiff, BENJAMIN PLAZA, JR., has been
damaged in a sum that exceeds the jurisdictional limits of all lower courts that might otherwise
have jurisdiction herein.

WHEREFORE, plaintiff demands judgment against the defendant as follows:

(a) On the First Cause of Action, a monetary sum that exceeds the jurisdictional

limits of all lower courts that might otherwise have jurisdiction herein;
Case 1l-Lo-OLl0090-E€SS DOC lo-o Filedle/cV/lo Entered t2/20/Llo Loi 2146

(b) | Onthe Second Cause of Action, a monetary sum that exceeds the jurisdictional
limits of all lower courts that might otherwise have jurisdiction herein;
(c) The costs and disbursements of this action.

(d) Such other and further relief as this Court deems just and proper.

Dated: New York, New York ; .
March 26, 2009 C CG f| hi )

Eric E. Rothsteth, Esq.
Rothstein Law PLLC
Attorneys for Plaintiffs

11 Park Place, Suite 1801
New York, New York 10007
(212) 385-8015
Case 1l-Lo-OLl0090-E€SS DOC lo-o Filedle/cV/lo Entered t2/20/Llo Loi 2146

VERIFICATION
STATE OF NEW YORK _ )
COUNTY OF NEW YORK )
BENJAMIN PLAZA, JR., being duly sworn, deposes and say:
I am the plaintiff in the within action. I have read the foregoing Complaint and know the

contents thereof; the same is true to my knowledge, except as to the matters therein stated to be

alleged on information and belief and as to those matters I believe it to be true.

 

BENJAMIN PEAZA, JR.

fuk

Sworn to before me this

26" of March 2009
ERIC ROTHSTEIN

Motary Pea, Sooo Mow York
Mee, vk
Orel oad og cay fork County
Commissi:. : Expire. June 15, ado

Dold
Case 1l-Lo-OLl0090-E€SS DOC lo-o Filedle/cV/lo Entered t2/20/Llo Loi 2146

 

 

 

Index No.: /09
SUPRMEME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
BENJAMIN PLAZA, JR,
Plaintiff,
~against-
MICHAEL HEILBRON,
Defendant.
SUMMONS AND COMPLAINT
ROTHSTEIN LAW PLLC
Attorneys for Plaintiffs

11 Park Place, Suite 1801
New York, New York 10007
212-385-8015

 

CERTIFICATION BY ATTORNEY:

The undersigned, an attorney duly admitted to practice in the Courts of the State of New York,
shows:

I certify that, to the best of my knowledge, information and belief formed after an inquiry
reasonable under the circumstance, the presentation of the paper(s) listed above or contention(s)

herein are not frivolous as defined in §130-1. cel axe

Eric E. Rothstein
